IN THE SUPREME COURT OF THE STATE OF NEVADA


                       THE STATE OF NEVADA,                                  No. 81782
                       Appellant,
                       vs.
                       VINNIE ADAMS,
                                                                                 FILE
                       Respondent.                                               SEP 1 2 2022


                                               ORDER OF AFFIRMANCE

                                    This is an appeal from a district court amended decision and

                       order dismissing the case against respondent without prejudice.     Eighth

                       Judicial District Court, Clark County; Linda Marie Bell, Judge.
                                    Adams was accused in 2018 of shaking his three-week-old

                       daughter and charged with child abuse, neglect, or endangerment resulting
                       in substantial bodily or mental harm.     Adams was initially found not

                       competent to stand trial.      After undergoing competency restoration

                       treatment, three doctors from the Stein Forensic Facility deemed him
                       competent.    Dr. Jones-Forrester, a clinical neuropsychologist hired by
                       Adams, evaluated Adams and reported that his longstanding intellectual
                       disability and neurocognitive deficits rendered him incompetent without
                       the   possibility of restoration.   Adams    challenged   the competency

                       determination and, after a competency hearing, the district court concluded
                       that Adams was incompetent without the "possibility" of restoration,
                       relying heavily on Dr. Jones-Forrester's findings, and dismissed the case
                       against him without prejudice. While the district court found that Adams
                       was incompetent without the "possibility" of restoration, that standard is
                       higher than the statutory standard, which expresses the test in terms of"no
                       substantial probability of attaining competency in the foreseeable future."
                       NRS 178.460(4)(d); see also NRS 178.425(5).      Nonetheless, the district
SUPREME COURT
         OF
      NEVADA


(01 I9.17A    aqictp
                     court's finding of no "possibility" of restoration necessarily means that the
                     statutory standard of a "substantial probability" was not met either. So, we
                     will analyze whether the district court erred by finding no substantial
                     probability of restoration.
                                 The State argues that the district court abused its discretion by

                     finding that Adams was incompetent and could not be restored to
                     competency.    Specifically, it asserts that the district court (1) applied a
                     competency test that expects too much of criminal defendants, (2) accorded
                     insufficient weight to evidence of Adams's competency and restorability,
                     and (3) failed to account for possible accommodations.
                                 The Fourteenth Amendment dictates that a defendant who is
                     more likely than not incompetent may not be criminally tried. Cooper v.
                     Oklahoma, 517 U.S. 348, 350, 355-56 (1996).             A defendant may be

                     incompetent for any number of reasons, including intellectual disability—
                     the assessment of which in the competency context is an especially
                     "complicated task," United States v. Pervis, 937 F.3d 546, 554, 558 (5th Cir.
                     2019), cert. denied, Gray v. United States,         U.S.     , 141 S. Ct. 2788

                     (2021), as is restorability, e.g., Colleen Morrison, Note, The Continued
                     Indefinite Incarceration of Indiana's Incompetent Defendants Post-Jackson,
                     54 Ind. L. Rev. 719, 732 (2021) ("Referred to as the 'quandary of
                     unrestorability,' forensic psychiatry encounters great difficulty predicting
                     whether efforts to restore a defendant's competency will be successful . . . .")
                     (quoting George F. Parker, The Quandary of Unrestorability, 40 J. Am.
                     Acad. Psychiatry L., 171, 171 (2012)).
                                 A district court deciding if a defendant is competent asks if "the
                     defendant has sufficient present ability to consult with his lawyer with a
                     reasonable degree of rational understanding, and whether he has a rational
                     and factual understanding of the proceedings against him." Jones v. State,
SUPREME COURT
       OF
    NEVADA
                                                            2
J.1 l47A    .4,W10
                     107 Nev. 632, 637, 817 P.2d 1179, 1182 (1991).1 The question of competency
                     "is not concerned with the defendant's responsibility but rather with his
                     ability to participate in the proceedings in a meaningful way." 1 Wayne R.
                     LaFave, Substantive Criminal Law § 8.1(a) (3d ed. 2018); see also Drope v.
                     Missouri, 420 U.S. 162, 171 (1975) (providing that a defendant must be able
                     "to assist in preparing his defense"); Price v. Thurmer, 637 F.3d 831, 833-34
                     (7th Cir. 2011) (stating that a defendant         must "be able to follow the

                     proceedings and provide the information that his lawyer needs in order to
                     conduct an adequate defense, and to participate in certain critical
                     decisions"); United States v. Hoshie, 950 F.2d 1388, 1392 (9th Cir. 1991)
                     (explaining that the competency inquiry asks if a defendant can "participate
                     effectively in his trial").
                                   In answering these questions, "the district court may consider
                     various sources of evidence, 'including ... its own observations of the
                     defendant's    demeanor       and   behavior;   medical   testimony;   and   the

                     observations of other individuals that have interacted with the defendant."
                     Pervis, 937 F.3d at 554 (quoting United States v. Porter, 907 F.3d 374, 380
                     (5th Cir.• 2018) (internal quotation marks omitted)); see also Calvin v. State,
                     122 Nev. 1178, 1183, 147 P.3d 1097, 1100 (2006) ("Accuracy is best served
                     when the district court and any appointed experts consider a wide scope of
                     relevant evidence at every stage of the competency proceeding . . . .").
                     "When there is conflicting psychiatric testimony at a competency hearing,"




                           'This test is derived from Dusky v. United States, 362 U.S. 402 (1960),
                     and has been codified in Nevada law in NRS 178.400(2). We interpret this
                     statute "as consistent with [the Dusky] standard." Calvin v. State, 122 Nev.
                     1178, 1182, 147 P.3d 1097, 1100 (2006).
SUPREME COURT
         OF
      NEVADA
                                                              3
(1)1 I 947A   ADD'
                it is for the trier of fact to resolve. Ogden v. State, 96 Nev. 697, 698, 615
                P.2d 251, 252 (1980).
                             A district court's competency determination "is entitled to
                deference on review" and "will not be overturned if it is supported by
                substantial evidence." Calvin, 122 Nev. at 1182, 147 P.3d at 1099 (2006).

                "Substantial evidence is that which a reasonable mind might consider
                adequate to support a conclusion." Steese u. State, 114 Nev. 479, 488, 960
                P.2d 321, 327 (1998). "It is not our task, as an appellate court, to relitigate
                the battle of the experts." United States v. Simpson, 645 F.3d 300, 306 (5th
                Cir. 2011). But we are to ensure that the district court's decision is not
                "arbitrary or capricious," and does not exceed the bounds of law or reason.
                Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000 (2001).
                             Here, the district court held a hearing at which the doctors
                testified, and the parties and the court questioned them. Of note, the State
                did not challenge the qualifications of Dr. Jones-Forrester, who is
                competency certified in Nevada. The court evaluated the evidence that had
                both been subject to adversarial testing and admitted without objection,
                applied the Dusky standard, and found that Adams was incompetent with
                no possibility, much less a substantial probability, of attaining competency
                in   the   foreseeable   future   based       on   his   lifelong   intellectual   and

                neurocognitive deficits. Although the State argues that the district court
                applied the wrong test for competency, setting the competency bar higher
                than where it should be, we do not perceive legal error, given that the
                district court explicitly applied the Dusky standard, and the disagreement
                is essentially about whether it was met.
                             As to that, the record does not reveal that the State presented

                such strong evidence of competency or restorability as to render the district
                court's contrary finding reversible error. See Ogden, 96 Nev. at 698, 615
SUPREME COURT
       OF
    NEVADA
                                                          4
«» I947A
                P.2d at 252 (indicating that the trier of fact resolves conflicting psychiatric
                testimony). Moreover, the evidentiary picture was far from clear as to what
                accommodations were possible and what effect they would have. And while
                the district court did not make detailed factual findings to support its
                decision regarding restorability, the State does not challenge that on
                appeal, and the district court's findings regarding competency support its
                conclusion regarding restorability—thus, we choose to only consider the
                arguments the State did make. See, e.g., Greenlaw v. United States, 554
                U.S. 237, 243 (2008) (noting that courts "follow the principle of party
                presentation," which requires the litigants to frame the issues). Because
                the district court's finding of incompetency without the substantial
                probability of restoration is supported by substantial evidence, and the
                district court did not abuse its discretion, we
                            ORDER the judgment of the district court AFFIRMED.




                                                     Stiglich


                                                                                     J.
                                                     Cadish


                                                                                     J.
                                                     Silver



                                                     Pickering



SUPREME COURT
         OF
     NEVADA
                                                       5
((J) 1947A
                HERNDON, J., with whom PARRAGUIRRE, C.J., and HARDESTY, J.,
                agree, concurring in part and dissenting in part:
                            I agree that the district court did not abuse its discretion in
                deciding that Adams was not competent to proceed; however, I respectfully
                disagree and dissent on the issue of the possibility of competency
                restoration. Although these two concepts can be related and can involve the
                evaluation of some of the same evidence, they are two separate judicial
                determinations and the court must treat them as such by explaining each
                ruling individually. The district court's finding regarding the possibility of
                competency restoration was summary and conclusory without much
                individualized analysis as to Adams. The conclusion was also an almost
                verbatim recitation of the possibility of restoration finding made
                subsequently in the related case of State v. Manson, Docket No. 82038.
                Such summary findings prevent this court from conducting an appropriate
                review on appeal. For these reasons, although I concur as to the competency
                determination, I respectfully dissent as to the possibility of restoration
                determination and I would reverse and remand to the district court for it to
                conduct a proper analysis and enter adequate findings of fact and
                conclusions of law.
                                                                                    J.
                                                      Herndon

                We concur:


                                             , C.J.
                Parraguirre


                                                J.
                Hardesty
SUPREME COURT
        OF
     NEVADA
                                                       6
(0J 1947A
                         cc:   Hon. Linda Marie Bell, Chief Judge
                               Attorney General/Carson City
                               Clark County District Attorney
                               Clark County Public Defender
                               Washoe County District Attorney
                               Washoe County Public Defender
                               Federal Public Defender/Las Vegas
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             7
(0) 1937A    otaift3r,